Case 1:18-cv-00681-RJL Document 268-2 Filed 10/02/20 Page 1 of 12




                  EXHIBIT A
Case 1:18-cv-00681-RJL Document 268-2 Filed 10/02/20 Page 2 of 12
Case 1:18-cv-00681-RJL Document 268-2 Filed 10/02/20 Page 3 of 12
Case 1:18-cv-00681-RJL Document 268-2 Filed 10/02/20 Page 4 of 12
Case 1:18-cv-00681-RJL Document 268-2 Filed 10/02/20 Page 5 of 12
Case 1:18-cv-00681-RJL Document 268-2 Filed 10/02/20 Page 6 of 12



                                                               Page 487
1    downloaded?

2    A.    Yes.

 3   Q.    Who was that?

 4                     MS. GOVERNSKI:     Objection.    This is all

 5                outside the scope.

 6   A.    Sy

 7                     MR. QUAINTON:     This is not outside the

 8                scope.   This is actually dead on the money.

 9                This is about the hit.

10   A.    Seymour Hersh.     He's a Pulitzer Prize winner for

11   the New York Times.

12   Q.     (BY MR. QUAINTON) And what -- what did he state?

13   A.    He stated that        he basically stated that -- you

14   know, that Seth had given it to several of his
15   buddies -- given copies to several of his buddies in
16   case something were to have happened to him.
17                     MS. GOVERNSKI:     Objection.     This -- I'm

18                sorry.
19                     THE WITNESS:     Oh, sorry.

20                     MS. GOVERNSKI:     No, no.    You go.    I'm

21                sorry.

22   Q.     (BY MR. QUAINTON) And so the -- so the -- the hit

23   that Aaron might have been worried about would have been

24   what specifically?

25   A.     It could have been that, you know, that they were,




                   MAGNA9     LEGAL SERVICES
Case 1:18-cv-00681-RJL Document 268-2 Filed 10/02/20 Page 7 of 12



                                                               Page 488
1    you know, worried that they were going to try to get
2    that device off of him or try to get that thumb drive
 3   off of him.
4    Q.    And that would probably be quite alarming to him,
 5   wouldn't it?
 6   A.    Absolutely, it would, considering it was the
 7   smoking gun to the -- to the leak.
 8   Q.    And he might have had an intuition that something
 9   bad could happen to Seth, correct?
10                      MS. GOVERNSKI:    Objection; form.
11                 Objection also --
12   Q.     (BY MR. QUAINTON) And none of that -- and none of
13   that would in any way suggest that he knew the murder
14   was coming, correct?
15   A.    Correct.
16   Q.    Okay.
17                      MR. QUAINTON:    Do you have any redirect
18                 or
19                      MS. GOVERNSKI:    Yes, I have -- I have
20                 some questions for redirect.
21                      MR. QUAINTON:    All right.     Well, I'll let
22                 you take your hit to the witness.
23                         FURTHER EXAMINATION
24   BY MS. GOVERNSKI:
25    Q.    Mr. Couch, we have established today that during




                    MAGNA9    LEGAL SERVICES
Case 1:18-cv-00681-RJL Document 268-2 Filed 10/02/20 Page 8 of 12



                                                               Page 489
1    breaks you spoke with your counsel, right?

2    A.    Yes.
3    Q.    And did you speak to your counsel during every
4    break about your testimony?

5    A.    Not every -- not every break.        I think I went to

6    the restroom during one.

 7   Q.    I think we've taken four breaks.         So you spoke to

 8   your counsel about your testimony on three breaks?

 9   A.    I believe so.

10   Q.    And during your cross you have now changed your

11   testimony based on your conversations with counsel?

12                      MR. QUAINTON:    Objection.
13   A.    No.    No.   I -- not at all.

14   Q.     (BY MS. GOVERNSKI) Your counsel stated to you that,

15   based on your communication with him about the privilege

16   log, it refreshed your recollection.          He used that word

17   "refreshed," right?

18   A.    Yes.
19   Q.    So based on your communication with counsel during

20   the break, your recollection was refreshed as to the

21   privilege log?

22                      MR. QUAINTON:    Objection.

23                      Counsel can't get into what we may or may

24                not have discussed.      That's on the record what

25                I stated.    Anything beyond that is privileged




                   MAGNA&     LEGAL SERVICES
Case 1:18-cv-00681-RJL Document 268-2 Filed 10/02/20 Page 9 of 12



                                                                  Page 490
1                  as to my communications with my client.
2                          MS. GOVERNSKI:     Mr. Quainton, you

3                  solicited testimony regarding what you

4                  communicated about over the break,

 5                 specifically regarding his changed testimony

6                  on the privilege log.        I'm entitled to ask him

 7                 questions about why he is changing his

 8                 testimony.      If you are instructing your

9                  witness not to answer, you can do that, but

10                     I'm entitled to ask my questions about why he

11                     has changed his testimony after conversations

12                     with you.

13                          MR. QUAINTON:    I'm going to instruct him

14                     not to answer that question.       I think the
15                     record is clear.

16   Q.     (BY MS. GOVERNSKI) You discussed with Mr. Quainton

17   on the break other possible ways to interpret the word

18    "the hit,   11    right?
19                          MR. QUAINTON:    Objection.

20   A.    I'm not going to talk about our conversations.

21                          MR. QUAINTON:    I'm going to instruct you

22                     not to answer about what we discussed.

23                          THE WITNESS:    Yeah.

24    Q.    (BY MS. GOVERNSKI) Are you following your counsel's

25    instruction?




                        MAGNA&     LEGAL SERVICES
Case 1:18-cv-00681-RJL Document 268-2 Filed 10/02/20 Page 10 of 12



                                                               Page 491
 1   A.       I am following -- following counsel.

 2   Q.       Mr. Quainton talked to you about all the bases for

 3   your statements regarding Mr. Wheeler during the break,

 4   right?

 5   A.       Do what?    Can you say that again?
 6                        MR. QUAINTON:   I'm going to instruct you

 7                  not to answer - -

 8                        THE WITNESS:    Okay.

 9                        MR. QUAINTON:    - - what we discussed.

10                        THE WITNESS:    Okay.

11    Q.      (BY MS. GOVERNSKI) Mr. Quainton suggested -- strike

12    that.

13                        Mr. Quainton discussed with you the bases

14    for your statements regarding Seth Rich during the

15    break, right?

16    A.      No.   No.

17                        MR. QUAINTON:    I'm going to instruct you

18                  not to answer that.

19                        THE WITNESS:    Okay.

20    Q.      (BY MS. GOVERNSKI) Mr. Couch, is all of the

21    testimony that you have delivered during the

22    cross-examination based on your conversation with

23    counsel during the break?

24                        MR. QUAINTON:    I'm going to instruct you

25                  not to answer that question.




                     MAGNA9     LEGAL SERVICES
Case 1:18-cv-00681-RJL Document 268-2 Filed 10/02/20 Page 11 of 12



                                                               Page 492
 1                        THE WITNESS:    Okay.

 2   Q.     (BY MS. GOVERNSKI) Between your direct exam and

 3   your cross-examination, have you now stated all of the
 4   bases for the statements you have made in the complaint

 5   regarding Aaron Rich?

 6                        MR. QUAINTON:    Object to the form.

 7    A.    Yes.   Yes.

 8    Q.    (BY MS. GOVERNSKI) And between your direct and your
 9    cross-examination, have you now stated all of the bapes

10    for the statements you have made in the complaint

11    regarding Seth Rich?

12                        MR. QUAINTON:    Objection.

13    A.    Can you repeat that one more time for me?          I'm
14    sorry.

15    Q.    (BY MS. GOVERNSKI) Sure.        In between your direct

16    and your cross-examination, have you now stated all of

17    the bases for the statements you have made in the
18    complaint regarding Seth Rich?

19    A.    Yes, ma'am, to the best of my knowledge, yes.

20    Q.    When you stated that, quote, "We debunked

21    Guccifer," when you say "we" there, you don't literally

22    mean "we," right?

23    A.    No.    No, no.    I'm talking about, like, the Adam

24    Carters, the Bill Binneys.          And some -- some other folks

25    on my team, like Hannibal Moot, you know, that have dug




                    MAGNA&      LEGAL SERVICES
Case 1:18-cv-00681-RJL Document 268-2 Filed 10/02/20 Page 12 of 12



                                                               Page 493
 1   into that and -- and -- and put the forensic stuff
 2   together.      I'm -- it's not me.
 3   Q.    Right.     You don't have the forensics background
 4   to

 5   A.    No.

 6    Q.   -- debunk Guccifer?

 7                      Who was the source who told you that the
 8    hit was related to a thumb drive?

 9    A.    I'm not      I'm not going to release that

10    information.

11                      MR. QUAINTON:     I'm instructing you not to

12                answer that question.
13    A.    Yeah, that's -- that's -- that's a source that I
14    don't want to release.
15    Q.    (BY MS. GOVERNSKI) Mr. Couch, you

16    volunteered testimony -- testimony on your source when

17    your counsel was asking you questions during

18    cross-examination, correct?
19    A.    Not to my knowledge, I didn't.        But -- I mean, I

20    don't think I did.      I'm just going to tell you right

21    now, that's source privilege.        I'm not going to -- I've

22    told that person I'm going to protect their family.            I'm

23    not giving you his name.       I'm not doing it.

24                      MS. GOVERNSKI:     Mr. Quainton, are you

25                instructing your witness not to answer, even




                    MAGNA9     LEGAL SERVICES
